                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


DELORES GIST,

              Plaintiff,

v.                                                      NO. 3:19-cv-753-J-32PDB

WAL-MART STORES EAST, LP, ETC,

              Defendants.




                                       Order

        Novolex Holdings, LLC, requests an order requiring Delores Gist to submit to
a physical examination by Claudio E. Vincenty, M.D., at 10475 Centurion Pkwy N.
Suite 201, Jacksonville, Florida 32256. * Doc. 41. Ms. Gist has no opposition. Doc. 41
at 3.

        Novolex explains the examination is necessary because Ms. Gist’s physical
condition is in controversy (a foot injury allegedly leading to complex regional pain
syndrome). Doc. 41 at 1–2; see also Doc. 3, ¶¶ 23, 24, 30 (alleging injuries). Novolex
explains Dr. Vincenty is an interventional pain management physician and “expert”
in complex regional pain syndrome. Doc. 41 at 2; see also Doc. 41-1 (Dr. Vincenty’s
resume). Novolex explains Dr. Vincenty will determine whether the pain-syndrome




        *Thereare three defendants in the case: Novolex; Wal-Mart Stores East, LP;
and Bunzl Distribution USA, Inc. Novolex is the party named in the first paragraph
as the movant. See Doc. 41 at 1. The motion later uses the term “Defendants” (plural)
as seeking relief, and the same attorneys represent both Novolex and Bunzl. The
motion states that both Ms. Gist and Wal-Mart agree to the relief in the motion. Doc.
41 at 3. Bunzl presumably also agrees to or moves for the relief.
diagnosis is accurate, provide an independent diagnosis, and determine whether any
other injuries or preexisting conditions impact her left leg and foot. Doc. 41 at 2.

       Novolex explains that, because of the current pandemic, they have not finalized
a date for the exam but intend to schedule it as soon as is practicable. Doc. 41 at 2.

       Under Federal Rule of Civil Procedure 35, a court may “order a party whose
mental or physical condition … is in controversy to submit to a physical or mental
examination by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The
order “may be made only on motion for good cause and on notice to all parties and the
person to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.” Fed.
R. Civ. P. 35(a)(2).

       Novolex has established good cause. Ms. Gist’s physical condition is in
controversy because she alleges she suffered physical injuries due to negligence by
Novolex and others, the examination is focused on the claimed injuries, and she has
no objection. The Court grants the motion, Doc. 41, and directs Ms. Gist to appear
at the examination with Dr. Vincenty at 10475 Centurion Pkwy N. Suite 201,
Jacksonville, Florida 32256, at a time agreeable for all parties.

       Ordered in Jacksonville, Florida, on April 2, 2020.




c:     Counsel of Record




                                           2
